Citation Nr: 0808005	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-13 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for residuals of 
asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from November 1969 to 
September 1971.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in February 2007, at which time the issue of 
the veteran's entitlement to service connection for post-
traumatic stress disorder (PTSD) was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, through the VA's Appeals Management 
Center (AMC) in Washington, DC.  The purpose of such remand 
was to permit the AMC to conduct further procedural and 
evidentiary development.  It, too, is noted that the Board in 
the Introduction portion of its February 2007 pointed out 
that the veteran had withdrawn from appellate consideration 
during the course of a hearing before the Board in September 
2005 the issue of his entitlement to service connection for 
residuals of asbestos exposure, albeit without then 
dismissing such matter.  In order to finalize the Board's 
action as to that issue, dismissal of the asbestos issue is 
herein effectuated.  

The issue of the veteran's entitlement to service connection 
for PTSD is remanded to the RO via the AMC.  The veteran will 
be notified if further action on his part is required.  


FINDING OF FACT

During the course of a September 2005 before the Board, the 
veteran withdrew from appellate consideration the issue of 
his entitlement service connection for residuals of asbestos 
exposure.  




CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal as to the 
issue of entitlement to service connection for residuals of 
asbestos exposure by the veteran-appellant have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202. Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of hearing 
testimony set forth in September 2005 that was subsequently 
reduced to writing, indicated that he was withdrawing from 
appellate consideration the issue involving his entitlement 
to service connection for residuals of asbestos exposure.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that matter, and as the 
Board does not have jurisdiction to review the appeal 
relating thereto, it must be dismissed.


ORDER

The issue of the veteran's entitlement to service connection 
for residuals of asbestos exposure is dismissed.


REMAND

The focus of the Board's remand in February 2007 was to 
facilitate actions designed to verify the veteran's claimed 
in-service stressors leading to the onset of PTSD.  The 
veteran it is noted served aboard the USS JOHN F. KENNEDY 
from February 13, 1970, to September 3, 1971, and he provides 
a list of eleven separate incidents occurring aboard ship 
which he alleges prompted the development of his PTSD.  On 
remand, verification of the alleged stressors was attempted 
by the AMC in its May 2007 request to the United States Army 
& Joint Service Records Research Center (USAJSRRC), which in 
an undated reply indicated the following, in pertinent part:

We were unable to document any of the incidents 
you submitted on behalf of [the veteran] after 
reviewing the 1970 and 1971 command histories of 
the USS JOHN F. KENNEDY (CVA-67) at the Naval 
Historical Center, Ships History Branch, 
Washington Navy Yard, Washington, D.C. as well as 
the February through October 1970 deck logs for 
the USS JOHN F. KENNEDY at the National Archives 
and Records Administration (NARA), College Park, 
Maryland.  (Italics added)

There is no indication that deck logs beyond October 1970 
were examined by the USAJSRRC, despite the fact that the 
veteran served aboard that vessel until September 1971.  

The USAJSRRC did state that review of the command history 
disclosed various incidents aboard the USS JOHN F. KENNEDY, 
including several described by the veteran on his list of 
stressors, but all those for which dates were provided by the 
USAJSRRC were noted to have occurred prior to the initiation 
of the veteran's tour of duty aboard ship on February 13, 
1970.  No date was furnished by the USAJSRRC as to one 
incident involving a traumatic amputation of a service 
person's leg when it was hit by an aircraft wheel and wheel 
mount when the service person was attempting to evacuate the 
aircraft during an engine check.  

Under the circumstances of this case, where it is neither 
alleged nor shown that the veteran engaged in combat with the 
enemy, the veteran's lay testimony, by itself, is 
insufficient to establish the alleged stressor(s).  Instead 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's account of 
inservice stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); Dizolgio v. Brown, 9 Vet. App. 163, 166 (1996).  
Inasmuch as copies of the command histories or deck logs did 
not accompany the USAJSRRC report, it is necessary to ensure 
that the attempts to verify the claimed stressors are as 
complete as possible and, based on the above-noted 
inconsistencies, further clarification from the USAJSRRC is 
deemed necessary.  

Accordingly, this portion of the appeal is REMANDED for the 
following actions:

1.  Further contact with the USAJSRRC 
must be initiated in order to request 
that such organization review all 
available data, inclusive of command 
histories and deck logs of the USS JOHN 
F. KENNEDY for the period from February 
13, 1970, to September 3, 1971, for the 
purpose of identifying any of the 
veteran's claimed stressors.  A copy of 
the veteran's August 2005 correspondence, 
wherein he outlined eleven separate 
stressors, should be furnished to the 
USAJSRRC to assist in this attempt to 
verify the veteran's alleged stressors.  
The USAJSRRC should be asked to provide 
the date of the incident it indicated in 
its prior report that an Aviation 
Machinist Mate Hydraulics Third Class of 
the Heavy Attack Squadron 14 suffered a 
traumatic amputation of his right leg.  

2.  Lastly, the veteran's claim of 
entitlement to service connection for 
PTSD should be readjudicated on the basis 
of all relevant evidence and all 
governing legal authority.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

The veteran need take no action until he is notified.  He has 
the right to submit additional evidence and argument on the 
matter(s) the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the outcome of this matter should be drawn 
from the actions requested.



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


